         Case 3:21-mc-00222-SI         Document 11       Filed 04/12/21     Page 1 of 20




                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



SITELOCK, LLC,                                      Case No. 3:21-mc-00222-SI

               Plaintiff,                           Related Case No. 2:19-cv-02746-DWL
                                                    U.S. District Court, District of Arizona
       v.
                                                    OPINION AND ORDER ON MOTION
GODADDY.COM, LLC,                                   TO ENFORCE RULE 45 SUBPOENA
                                                    ON NONPARTY HOSTPAPA, INC.
               Defendant.


Thomas A. Gilson, BEUS GILBERT PLLC, 701 N. 44th Street, Phoenix, AZ 85008; and
Kevin B. Huff, Leslie V. Pope, and Thomas G. Schultz, KELLOGG, HANSEN, TODD, FIGEL &
FREDERICK PLLC, 1615 M Street N.W., Suite 400, Washington, D.C. 20036. Of Attorneys
for Plaintiff SiteLock LLC.

Jodi A. McDougall, Paula L. Zecchini, Nathan Dooley, Sydney R. Hitchcock,
COZEN O’CONNOR, 999 Third Avenue, Suite 1900, Seattle WA 98104. Of Attorneys
for Defendant-Movant GoDaddy.com LLC.

Ronald H. Hoevet, HOEVET OLSON HOWES PC, 1000 SW Broadway, Suite 1740, Portland, OR
97205. Of Attorneys for Subpoenaed Nonparty-Respondent HostPapa, Inc.

Michael H. Simon, District Judge.

       Before the Court is a motion to enforce a subpoena for documents issued under Rule 45

of the Federal Rules of Civil Procedure by a party in a federal lawsuit pending in the District of

Arizona. That party issued the subpoena to a nonparty Canadian corporation with its principal

place of business in Ontario, Canada. The Canadian corporation states that it has no employees,


PAGE 1 – OPINION AND ORDER
         Case 3:21-mc-00222-SI           Document 11        Filed 04/12/21   Page 2 of 20




subsidiaries, or shareholders in the United States. The Canadian corporation, however, provides

website hosting services, including to customers in the United States, and recently purchased

assets, including a domain name and a customer list, from an Oregon limited liability company

(LLC). The issuing party delivered a copy of the subpoena to the registered agent for the Oregon

LLC and contends that the Oregon LLC is a subsidiary of the Canadian corporation. The issuing

party also delivered a copy of the subpoena to an individual in Texas, who has stated on several

of his personal social media platforms that he is a vice president of marketing for the Canadian

corporation. The Canadian corporation challenges service, personal jurisdiction in Oregon, and

the scope of the subpoena. Because the issuing party did not properly serve the Rule 45 subpoena

on the Canadian corporation and that entity did not waive formal service, as more fully discussed

below, the Court denies the motion to compel solely on those grounds and declines to reach the

issues of personal jurisdiction or scope of the subpoena.

                                            STANDARDS

        Rule 26(b)(1) of the Federal Rules of Civil Procedure describes the general scope and

limits of federal civil discovery. In relevant part, the rule states:

                Parties may obtain discovery regarding any nonprivileged matter
                that is relevant to any party’s claim or defense and proportional to
                the needs of the case, considering the importance of the issues at
                stake in the action, the amount in controversy, the parties’ relative
                access to relevant information, the parties’ resources, the
                importance of the discovery in resolving the issues, and whether
                the burden or expense of the proposed discovery outweighs its
                likely benefit. Information within this scope of discovery need not
                be admissible in evidence to be discoverable.

Fed. R. Civ. P. 26(b)(1).

        Rule 45 allows a party in a federal civil lawsuit to serve a subpoena on any person,

including a nonparty. A subpoena may require the subpoenaed person to produce “documents,

electronically stored information, or tangible things in that person’s possession, custody, or


PAGE 2 – OPINION AND ORDER
         Case 3:21-mc-00222-SI         Document 11       Filed 04/12/21      Page 3 of 20




control.” Fed. R. Civ. P. 45(a)(1)(A)(iii). When a subpoena requires a person to disclose “a trade

secret or other confidential research, development, or commercial information,” the court for the

district where compliance is required may quash or modify the subpoena. Fed. R. Civ.

P. 45(d)(3)(B)(i). In addition, a court must quash or modify a subpoena that “subjects a person to

undue burden.” Fed. R. Civ. P. 45(d)(3)(A)(iv). What constitutes an “undue burden” is the same

when a nonparty is subpoenaed under Rule 45 as when a party receives a request for production

under Rule 34. See Mount Hope Church v. Bash Back!, 705 F.3d 418, 429 (9th Cir. 2012) (“[W]e

will not read ‘undue burden’ differently just because a non-party was subpoenaed.”).

       Rule 45 also requires that the subpoena be served by “delivering a copy to the named

person,” Fed. R. Civ. P. 45(b)(1). The rule adds that “[a] subpoena may be served at any place

within the United States.” Fed. R. Civ. P. 45(b)(2). Rule 45 further provides that “28 U.S.C.

§ 1783 governs issuing and serving a subpoena directed to a United States national or resident

who is in a foreign country.” Fed. R. Civ. P. 45(b)(3). As one district court has explained,

however, a foreign corporation “is not a United States national or resident and therefore cannot

be served with a subpoena under Rule 45.” Viasat, Inc. v. Space Sys./Loral, LLC, 2014

WL 12577593, at *5 (S.D. Cal. June 30, 2014).

       Rule 28(b) of the Federal Rules of Civil Procedure discusses the taking of a deposition in

a foreign country but says nothing about serving a subpoena for documents on a foreign national,

resident, or entity not found in the United States. Similarly, Rule 45 is silent on whether a

nonparty foreign national, resident, or entity not found in the United States can be served with a

subpoena for documents under Rule 45 and, if so, how. That is the threshold issue presented in

the pending motion to compel.




PAGE 3 – OPINION AND ORDER
         Case 3:21-mc-00222-SI         Document 11       Filed 04/12/21     Page 4 of 20




                                        BACKGROUND

A. The Underlying Lawsuit

       In April 2019, SiteLock, LLC (SiteLock) sued GoDaddy.com, LLC (GoDaddy) in federal

court in the District of Arizona. SiteLock, LLC v. GoDaddy.com, LLC, Case No. 2:19-cv-02746-

DWL (D. Ariz.) (the Underlying Lawsuit). As alleged by SiteLock in its Complaint, SiteLock

offers website security services to customers, including small businesses. These services include

scanning a customer’s website for malware, monitoring web traffic to a customer’s website, and

reviewing the source code of a customer’s website to detect potential vulnerabilities. SiteLock

sells its services by offering annual or monthly subscriptions to its customers. SiteLock also

alleges that GoDaddy offers a wide array of website-related services, including website hosting,

domain name registration, and virtual private servers. SiteLock further asserts that GoDaddy has

millions of customers throughout the world that use GoDaddy to create and maintain websites.

       In November 2013, SiteLock and GoDaddy entered into a reseller agreement (the

Reseller Agreement) under which GoDaddy agreed to market and sell SiteLock’s website

security services to GoDaddy’s customers through GoDaddy’s platform as part of a larger suite

of website services offered by GoDaddy. Several addenda modified or clarified the Reseller

Agreement. As alleged by SiteLock in its Complaint, when a customer orders a subscription to

SiteLock’s services through GoDaddy’s platform, the customer has the right to use the purchased

SiteLock service for a set period. After ordering a subscription to SiteLock’s services, the

customer could, but need not, “activate” those services to run on the customer’s website. After a

customer activates a SiteLock service, SiteLock would begin performing the specified service

(e.g., scanning, monitoring web traffic, or reviewing source code) for the customer. According to

SiteLock, the customer paid GoDaddy for access to SiteLock’s services at the time of the order,

regardless of whether the customer later activated, or used, any SiteLock services. SiteLock also


PAGE 4 – OPINION AND ORDER
         Case 3:21-mc-00222-SI        Document 11       Filed 04/12/21     Page 5 of 20




alleges that the Reseller Agreement between GoDaddy and SiteLock provides that each time a

customer “order[ed]” a SiteLock “subscription” through GoDaddy’s platform, GoDaddy was

required to pay SiteLock a specified sum of money but could keep the remainder of the purchase

price as a commission.

       SiteLock further alleges that GoDaddy has committed numerous material breaches of the

Reseller Agreement. SiteLock contends that almost immediately after signing that agreement,

GoDaddy began breaching it by failing to pay SiteLock for each customer “order” of a SiteLock

“subscription” through GoDaddy’s platform, as required by the Reseller Agreement. Instead,

GoDaddy allegedly paid SiteLock only if a customer who ordered a SiteLock subscription later

activated one or more of SiteLock’s services. SiteLock also alleges that in June 2016, after

SiteLock had repeatedly objected to GoDaddy’s failure to pay for all orders, GoDaddy

unilaterally stopped providing reports to SiteLock showing the number of customers who

ordered SiteLock subscriptions through GoDaddy’s platform.

       In July 2016, SiteLock and GoDaddy signed a Third Addendum to the Reseller

Agreement, under which GoDaddy allegedly was required, beginning not later than November

2016, to activate SiteLock’s services automatically whenever a customer ordered a subscription

through GoDaddy’s platform. SiteLock alleges that GoDaddy breached the Third Addendum by

failing to implement this automatic activation. SiteLock further alleges that, in September 2017,

SiteLock discovered that GoDaddy was promoting its own competing website security service

(Sucuri) by, among other things, misusing SiteLock’s trademark. According to SiteLock, when

customers went to GoDaddy’s website and clicked on SiteLock’s name to order a SiteLock

subscription, they were surreptitiously redirected to GoDaddy’s own Sucuri website and invited

to purchase that competing product, notwithstanding GoDaddy’s contractual obligation to




PAGE 5 – OPINION AND ORDER
         Case 3:21-mc-00222-SI         Document 11       Filed 04/12/21     Page 6 of 20




promote SiteLock’s services. Based on these allegations, SiteLock asserts claims of breach of

contract, unjust enrichment, violation of the Lanham Act (15 U.S.C. § 1125), and unfair

competition in violation of Arizona common law.

       In its Answer to SiteLock’s Complaint, GoDaddy denies many of the material allegations

asserted by SiteLock. GoDaddy also asserts 27 affirmative defenses, including (most relevant for

the pending dispute) an affirmative defense of set-off. In its Eleventh Affirmative Defense,

GoDaddy alleges that SiteLock’s claims are barred, in whole or in part, by the doctrine of

recoupment or set-off and that GoDaddy is entitled to offset and recoup against any judgment

that may be entered for SiteLock all obligations owing to GoDaddy. In support of this

affirmative defense, GoDaddy contends that SiteLock breached the “most favored nation”

(MFN) and “upsell” clauses in the parties’ contracts, including the Reseller Agreement.

       In the Underlying Lawsuit, SiteLock and GoDaddy have brought many discovery

disputes to the federal court in Arizona. In an order issued in October 2020, the District Judge in

the Underlying Lawsuit described the situation as follows:

               The discovery process has not, to put it mildly, gone smoothly.
               Time and again, the parties have resorted to bickering and fighting
               in lieu of seeking cooperative, productive solutions, then deluged
               the Court with voluminous filings related to discovery disputes.
               Things got so bad that the parties began using a court reporter to
               transcribe their private meet-and-confer sessions. And, remarkably,
               even the use of a court reporter wasn’t enough to prevent the
               parties from arguing over what was said during these sessions—
               one side has now accused the other of improperly conspiring with
               the court reporter to alter the transcripts of a meet-and-confer
               session.

SiteLock LLC v. GoDaddy.com LLC, No. CV-19-02746-PHX-DWL, 2020 WL 6135189, at *1

(D. Ariz. Oct. 19, 2020).




PAGE 6 – OPINION AND ORDER
         Case 3:21-mc-00222-SI         Document 11        Filed 04/12/21     Page 7 of 20




B. The Subpoena

       GoDaddy seeks document discovery against nonparty HostPapa, Inc. (HostPapa) relating

to GoDaddy’s contention in the Underlying Lawsuit that SiteLock breached the MFN provision

in the Reseller Agreement. As explained by GoDaddy, in the Underlying Lawsuit GoDaddy

sought discovery related to its defense based on the MFN provision, and SiteLock produced

several reseller agreements that SiteLock had with other companies, including HostPapa.

HostPapa asserts that it is a Canadian corporation organized under Ontario law and

headquartered in Ontario, Canada. HostPapa’s primary business is providing website hosting

services to individuals and small businesses. HostPapa also states that SiteLock is a former

business partner of GoDaddy and a current business partner of HostPapa. Finally, HostPapa adds

that it has no employees or subsidiaries in the United States, and its shareholders are all

Canadian citizens or trusts.

       GoDaddy asserts that it obtained in discovery from SiteLock in the Underlying Lawsuit

an agreement between SiteLock and HostPapa. According to GoDaddy, that agreement shows

that SiteLock gave HostPapa more favorable pricing terms than SiteLock gave to GoDaddy in

the Reseller Agreement. Thus, GoDaddy seeks discovery against nonparty HostPapa to learn

more about the pricing terms that SiteLock gave to HostPapa and the features of the SiteLock

products that HostPapa offered.

       Attempting to obtain these documents from HostPapa, GoDaddy delivered subpoenas in

the United States to two people. GoDaddy delivered one subpoena addressed as follows:

“HostPapa, Inc., c/o Canvas Dreams, LLC, 921 SW Washington St., Suite 710, Portland,

OR 97205.” Canvas Dreams, LLC (Canvas Dreams) is an Oregon LLC owned by David

Anderson. ECF 6-3. At all relevant times, Mr. Anderson was the registered agent for Canvas

Dreams. ECF 2-2 at 6. On November 18, 2020, GoDaddy’s process server delivered a copy of


PAGE 7 – OPINION AND ORDER
         Case 3:21-mc-00222-SI        Document 11       Filed 04/12/21     Page 8 of 20




the subpoena to Mr. Anderson in Oregon. ECF 2-2 at 2. The Court refers to this subpoena as the

“Anderson Subpoena.”

       The Oregon Secretary of State’s Corporation Division website shows that Canvas

Dreams is the registrant and authorized representative for another Oregon LLC, Canvas Host,

LLC (Canvas Host). ECF 2-2 at 4. Mr. Anderson states in his declaration that in 2020 Canvas

Dreams sold to HostPapa the online brand of “Canvas Host,” the domain of “canvashost.com,”

and the customer list and digital assets of Canvas Host customers. Mr. Anderson adds in his

declaration that he did not sell to HostPapa the legal entity Canvas Dreams, LLC, nor the “dba

name registration of Canvas Host,” nor any physical component attached to the Portland office

space of Canvas Dreams. ECF 6-3. Mr. Anderson also states that neither he nor Canvas Dreams

have been in any way connected to the operations of HostPapa at any time, past or present. Id.

       In his declaration, HostPapa’s chief executive officer Jamie Opalchuk confirms that in

2020, HostPapa purchased assets from Canvas Dreams, including its customer list and the

domain name “canvashost.com.” ECF 6-4, at ¶ 5. He adds that HostPapa did not acquire any

interest in Canvas Dreams, and, aside from that single asset-purchase transaction, HostPapa has

no relationship with Canvas Dreams or Mr. Anderson and neither HostPapa nor Canvas Dreams

has any direct or indirect ownership interest in the other. Id. GoDaddy offers no evidence to the

contrary.

       GoDaddy also delivered a second subpoena addressed as follows: “HostPapa, Inc., c/o

Chris Whitling, 18929 Colonial Manor Ln., Pflugerville, TX 78660.” On November 18, 2020,

GoDaddy’s process server delivered a copy of this subpoena to Christopher Whitling in Texas.

The Court refers to this subpoena as the “Whitling Subpoena.”




PAGE 8 – OPINION AND ORDER
         Case 3:21-mc-00222-SI         Document 11       Filed 04/12/21    Page 9 of 20




       On both his personal LinkedIn page and his personal Facebook profile, Mr. Whitling held

himself out as HostPapa’s “Vice President of Marketing.” Mr. Whitling states in his declaration

that he is a marketing consultant at Promo People Corp., a Nevada corporation. He adds that he

is not and never has been employed by HostPapa and that he provides marketing consulting and

contractor services to HostPapa only through Promo People Corp. He also states that he has

never been an officer, shareholder, or director of HostPapa and has not in any way been

connected to the operations of HostPapa at any time, past or present, except through Promo

People Corp. Mr. Whitling concludes by stating that at no time did he ever have any authority

from HostPapa or any of its authorized officers or directors to accept service of any documents

from GoDaddy on HostPapa’s behalf.

       In addition, HostPapa’s chief executive officer, Mr. Opalchuk, confirms in his declaration

that Mr. Whitling and Promo People Corp. provide marketing consulting services to HostPapa

and other companies but are not HostPapa’s agents and are not authorized to accept service of a

subpoena on behalf of HostPapa. Mr. Opalchuk adds that neither HostPapa nor Promo People

Corp. has any direct or indirect ownership interest in the other. GoDaddy offers no evidence to

the contrary.

       On December 1, 2020, HostPapa’s general counsel, David Woolford, sent an email to

GoDaddy’s counsel stating that that HostPapa objected to GoDaddy’s subpoena as invalidly

served. In that email, Mr. Woolford explained, in relevant part:

                 HostPapa also objects to the subpoena as invalidly served.
                 HostPapa is a Canadian corporation with its primary place of
                 business in Canada. Accordingly, GoDaddy is required to comply
                 with international and Canadian protocols for service of process.

ECF 2-2 at 30.




PAGE 9 – OPINION AND ORDER
        Case 3:21-mc-00222-SI          Document 11      Filed 04/12/21      Page 10 of 20




       Although GoDaddy and HostPapa continued to discuss GoDaddy’s subpoena, a final

agreement does not appear to have been reached. On February 12, 2021, Mr. Woolford sent an

email to GoDaddy’s counsel, stating:

               Thanks for reaching out. Our position is still that HostPapa has not
               been validly serviced any request for documents. GoDaddy has not
               obtained any letter rogatory1 nor sought to enforce such a letter.
               GoDaddy’s service of subpoenas on Chris Whitling (in Texas) and
               David Anderson (in Oregon) does not constitute valid service on
               HostPapa. Neither Mr. Whitling nor Mr. Anderson is an employee
               of Hostpapa, nor is either person authorized to accept service on
               behalf of HostPapa. Absent a validly served request for documents,
               HostPapa is under no obligation to produce any documents to you
               or your client in this regard.

               If GoDaddy makes valid service of its requests on HostPapa, we
               would be willing to discuss them with you further. As I previously
               mentioned to your colleague Paula, based on the requests listed in
               the subpoenas you have provided, we have serious concerns that
               GoDaddy’s requests are very (likely too) broad and implicate
               sensitive business information. For those reasons, we anticipate we
               will be objecting to GoDaddy’s requests in any event.

ECF 2-2 at 41. On February 25, 2021, GoDaddy filed the pending motion to compel.

                                          DISCUSSION

       The threshold question before the Court is whether GoDaddy adequately served its

Rule 45 subpoena on nonparty HostPapa, a Canadian corporation. GoDaddy makes three

arguments regarding service. First, GoDaddy asserts that it properly served HostPapa in the

United States by serving GoDaddy’s agents, Mr. Anderson in Oregon and Mr. Whitling in




       1
          “A letter rogatory, or ‘letter of request,’ is a formal written communication sent by a
court in one country to a court in a foreign country requesting the assistance of the foreign court
in obtaining testimony or documentary or other evidence of a witness within the jurisdiction of
the foreign court.” Pamela D. Pengelley, A Compelling Situation: Enforcing American Letters
Rogatory in Ontario, 85 Canadian B. Rev. 345, 346 (2006).



PAGE 10 – OPINION AND ORDER
        Case 3:21-mc-00222-SI           Document 11     Filed 04/12/21     Page 11 of 20




Texas.2 Second, GoDaddy argues that HostPapa waived any objection to service by failing to

object within 14 days of receiving GoDaddy’s subpoena. Third, GoDaddy contends that

HostPapa consented to service by mail from the United States, although GoDaddy raises this

argument for the first time in its reply brief.

A. Service

        The Hague Convention of 18 March 1970 on the Taking of Evidence Abroad in Civil or

Commercial Matters (also known as the “Hague Evidence Convention”), 23 U.S.T. 2555, is a

permissible, but not mandatory, alternative to the Federal Rules of Civil Procedure for the taking

of evidence abroad, both from litigants as well as nonparties. In Societe Nationale Industrielle

Aerospatiale v. U.S. Dist. Ct. for S. Dist. of Iowa, 482 U.S. 522 (1987), the Supreme Court held

that the Hague Evidence Convention does not require its use to the exclusion of other discovery

procedures whenever evidence located abroad is sought for use in an American court, nor does it

require that its procedures be used first. Id. at 533-42. Further, the Hague Evidence Convention

is not available to GoDaddy here because Canada is not a signatory to the Hague Evidence

Convention. See Allianz Sigorta, A.S. v. Ameritech Indus., Inc., 2016 WL 1127705, at *2 (E.D.

Cal. Mar. 23, 2016) (noting that Canada is not a party to the Hague Evidence Convention);




        2
         If service on Mr. Anderson in Oregon is not effective but service on Mr. Whitling in
Texas were proper, the Court would then need to decide whether the District of Oregon, rather
than a federal court in Texas, would be the correct venue to consider GoDaddy’s motion to
enforce the subpoena issued to HostPapa. See Fed. R. Civ. P. 45(d)(2)(B)(i) (“At any time, on
notice to the commanded person, the serving party may move the court for the district where
compliance is required for an order compelling production or inspection.”) (emphasis added).
Because service on neither Mr. Anderson nor Mr. Whitling is effective, the Court need not reach
the issue of venue.



PAGE 11 – OPINION AND ORDER
        Case 3:21-mc-00222-SI          Document 11       Filed 04/12/21      Page 12 of 20




Triumph Aerostructures, LLC v. Comau, Inc., 2015 WL 5502625, at *3 (N.D. Tex. Sept. 18,

2015) (same). Canada, however, is a signatory to the Hague Service Convention.3

       A recent decision from the District of Vermont explains one way in which a party in a

lawsuit in the United States may obtain evidence located in Canada.

                Canada, which is not a party to the Hague Convention on the
                Taking of Evidence Abroad in Civil or Commercial Matters,
                applies its own “domestic statute or common law” to letters
                rogatory. . . . Under the Canada Evidence Act, a Canadian court
                maintains the discretion to “command the attendance of [a] party
                or witness for the purpose of being examined” when “any court or
                tribunal outside Canada, before which any civil, commercial or
                criminal matter is pending, is desirous of obtaining the testimony
                in relation to that matter of a party or witness within the
                jurisdiction of the first mentioned court[.]” Canada Evidence Act,
                R.S.C. 1985, c. C–5, § 46(1).

Goldberg v. Dufour, 2020 WL 373206, at *4 (D. Vt. Jan. 23, 2020).

       Under federal law, the Department of State may “receive a letter rogatory issued, or

request made, by a tribunal in the United States, to transmit it to the foreign or international

tribunal, officer, or agency to whom it is addressed, and to receive and return it after execution.”

28 U.S.C. § 1781(a)(2). Section 1781, also does not preclude “the transmittal of a letter rogatory

or request directly from a tribunal in the United States to the foreign or international tribunal,

officer, or agency to whom it is addressed and its return in the same manner.” 28 U.S.C.

§ 1781(b)(2).




       3
         The Hague Evidence Convention is distinct from the Hague Convention of 15
November 1965 on Service Abroad of Judicial and Extrajudicial Documents in Civil and
Commercial Matters (also known as the “Hague Service Convention”), 20 U.S.T. 361. See
generally Volkswagenwerk Aktiengesellschaft v. Schlunk, 486 U.S. 694 (1988) (holding that the
Hague Service Convention does not apply when process is served on a foreign corporation by
serving its domestic subsidiary which, under state law, is the foreign corporation’s involuntary
agent for service).



PAGE 12 – OPINION AND ORDER
        Case 3:21-mc-00222-SI          Document 11       Filed 04/12/21        Page 13 of 20




       But this, too, is not the only way to obtain evidence located abroad, including from

Canada. When a federal court has jurisdiction over a person in the United States and that person

has “possession, custody, or control,” over records located abroad, the person under the court’s

jurisdiction may be ordered to produce those records. See, e.g., St. Jude Med. S.C., Inc. v.

Janssen-Counotte, 305 F.R.D. 630, 638 (D. Or. 2015) (noting that “control” is defined as the

legal right to obtain documents upon demand and that control may be established by the

existence of a principal-agent relationship). The relevant question would then be whether the

sought-after documents are under the effective control of the person who is under the jurisdiction

of the federal court. Id. GoDaddy, however, does not argue that the documents it seeks from

HostPapa are under the effective control of either Mr. Anderson (or Canvas Dreams or Canvas

Host) or Mr. Whitling.

       Instead, GoDaddy argues that Mr. Anderson (or Canvas Dreams or Canvas Host) and

Mr. Whitling are “agents” of HostPapa, such that service on them is sufficient to bring HostPapa,

as principal, within the jurisdiction of the federal court in Oregon (or Texas, in the case of

Mr. Whitling). In making this argument GoDaddy relies on Rule 4 of the Federal Rules of Civil

Procedure and argues that because service on an agent of HostPapa (i.e., Mr. Anderson, Canvas

Dreams, Canvas Host, or Mr. Whitling) is sufficient to satisfy Rule 4 for purposes of “service of

process,” it is also sufficient to show service on that agent under Rule 45.

       GoDaddy is correct that some courts have analyzed service of a Rule 45 subpoena to a

nonparty by looking to Rule 4. See, e.g., Sanchez Y Martin v. Dos Amigos, Inc., 2018

WL 238750, at *3 (S.D. Cal. May 24, 2018) (“Rule 45 does not specify what constitutes personal

service on a corporation in the United States or in a foreign country. To fill this gap, courts have

relied upon the service of process requirements on corporations set forth in Rule 4 of the Federal




PAGE 13 – OPINION AND ORDER
        Case 3:21-mc-00222-SI         Document 11       Filed 04/12/21      Page 14 of 20




Rules of Civil Procedure.”); Paisley Park Enters., Inc. v. Boxill, 2019 WL 1036059, at *3 (D.

Minn. Mar. 5, 2019) (same); see also Ott v. City of Milwaukee, 682 F.3d 552, 557 (7th Cir. 2012)

(holding that Rule 45 authorizes service of a subpoena by certified mail based on comparison to

Rule 4); In re Subpoena to VaughnPerling, 2019 WL 8012372, at *4 (C.D. Cal. Dec. 2, 2019)

(“[T]he court sees no policy distinction between Rules 4, 5 and 45, such that service other than

personal service should be sufficient under the first two but not the third.”) (quoting Green v.

Baca, 2005 WL 283361, at *1 n. 1 (C.D. Cal. Jan. 31, 2005)).

       In response, however, HostPapa calls the Court’s attention to the Advisory Committee

Notes to the 1993 amendment to Rule 4. Those notes explain:

               The Caption of the Rule. Prior to this revision [in 1993], Rule 4
               was entitled “Process” and applied to the service of not only the
               summons but also other process as well, although these are not
               covered by the revised rule. . . . Service of a subpoena is governed
               by Rule 45, and service of papers such as orders, motions, notices,
               pleadings, and other documents is governed by Rule 5.

               The revised rule is entitled “Summons” and applies only to that
               form of legal process. Unless service of the summons is waived, a
               summons must be served whenever a person is joined as a party
               against whom a claim is made. Those few provisions of the former
               rule which relate specifically to service of process other than a
               summons are relocated in Rule 4.1 in order to simplify the text of
               this rule.

Fed. R. Civ. P. 4, Advisory Committee Notes—1993 Amendments (emphasis added).

       Other cases follow the approach described by the Advisory Committee. See, e.g., Viasat,

Inc., 2014 WL 12577593, at *5 (“Rule 4 is inapplicable to service of a subpoena.”); see also

F.T.C. v. Compagnie de Saint-Gobain-Pont- à-Mousson, 636 F.2d 1300, 1311 (D.C. Cir. 1980)

(“The distinction between service of notice and service of compulsory process is a crucial one

under principles of both domestic and international law.”); Blumenthal Distrib., Inc. v. Herman




PAGE 14 – OPINION AND ORDER
        Case 3:21-mc-00222-SI        Document 11       Filed 04/12/21     Page 15 of 20




Miller, Inc., 2015 WL 12778353, at *2 (C.D. Cal. Oct. 22, 2015) (“[S]ervice of [a subpoena] is

more restricted than the methods of service available for a complaint [under Rule 4].”).

       The leading treatise on federal civil procedure describes this development and refers to

the position urged by GoDaddy as an “emerging minority position.” The treatise explains:

               The longstanding interpretation of Rule 45 has been that personal
               service of subpoenas is required. The use of the word “delivering”
               in subdivision (b)(1) of the rule with reference to the person to be
               served has been construed literally. Under this construction,
               contrary to the practice with regard to the service of a summons
               and complaint, it is not sufficient to leave a copy of the subpoena
               at the dwelling place of the witness. Moreover, unlike service of
               most litigation papers after the summons and complaint, service on
               a person’s lawyer will not suffice. Service on an agent of a
               corporation is sufficient, however, even though the agent on whom
               service is made does not have control of the books and records
               required to be produced, since it is not the agent who is to respond
               to the subpoena but the corporation, and the agent in that situation
               is merely the vehicle for reaching the corporation. A corporation is
               amenable to service of a subpoena under Rule 45(b) in any forum
               in which it has sufficient minimum contacts.

               In recent years a growing number of cases have departed from the
               view that personal service is required and alternatively have found
               service of a subpoena under Rule 45 proper absent personal
               service. This emerging minority position could cause confusion
               and may prompt clarification of the rule. Until that happens,
               however, personal delivery of the subpoena is the safest course for
               counsel to follow.

9A Charles H. Wright and Arthur R. Miller, Fed. Prac. and Proc. (Wright & Miller) § 2454

(3d ed. Oct. 2020 update).

       In the absence of direction from the Ninth Circuit, the Court chooses to follow the

analysis provided in Wright & Miller on this point, which is based on the text of Rule 45, and




PAGE 15 – OPINION AND ORDER
        Case 3:21-mc-00222-SI          Document 11      Filed 04/12/21     Page 16 of 20




declines to follow the “emerging minority position.”4 Thus, the alternative forms of service

described in Rule 4, other than personal service on an agent of a corporation, are insufficient

service under Rule 45.

       But GoDaddy argues that Mr. Anderson (or at least Canvas Dreams or Canvas Host) and

Mr. Whitling are agents of HostPapa and, thus, GoDaddy has properly served its subpoena by

personally serving these agents. If GoDaddy is correct that Mr. Anderson (or Canvas Dreams or

Canvas Host) or Mr. Whitling are agents of HostPapa, then GoDaddy will have effected proper

service of its Rule 45 subpoena, regardless of whether the Court follows the majority position or

the emerging minority position discussed above. The Court, however, concludes that, based on

the evidence presented, neither Mr. Anderson (nor Canvas Dreams nor Canvas Host) nor

Mr. Whitling are agents of HostPapa.



       4
          Several circuits other than the Ninth Circuit have discussed this issue and appear to be
split. In F.T.C. v. Compagnie De Saint-Gobain-Pont-a-Mousson, 636 F.2d 1300 (D.C. Cir.
1980), the D.C. Circuit stated,

               By contrast, Federal Rule 45(c), governing subpoena service, does
               not permit any form of mail service, nor does it allow service of
               the subpoena merely by delivery to a witness’ dwelling place.
               Thus, under the Federal Rules, compulsory process may be served
               upon an unwilling witness only in person.

Id. at 1312-13 (footnotes omitted). Similarly, the Fifth Circuit held that proper service of a
subpoena under Rule 45 requires personal delivery. See In re Dennis, 330 F.3d 696, 704-705 (5th
Cir. 2003). On the other hand, the Seventh Circuit commented in dicta that service of a subpoena
by certified mail with proof of delivery would satisfy Rule 45’s requirement of personal service
on the grounds that such service by a postal service mail carrier is personal delivery. See Ott v.
City of Milwaukee, 682 F.3d 552, 557 (7th Cir. 2012). The Eighth Circuit, however, held that
serving a subpoena on a nonparty by facsimile and regular mail did not comply with the
requirement under Rule 45 that service be made by “delivering a copy” of the subpoena to the
person. See Firefighter’s Inst. for Racial Equal. ex rel. Anderson v. City of St. Louis, 220
F.3d 898, 903 (8th Cir. 2000) (“When a non-party is served, the method of service needs to be
one that will ensure the subpoena is placed in the actual possession or control of the person to be
served.”).



PAGE 16 – OPINION AND ORDER
        Case 3:21-mc-00222-SI         Document 11       Filed 04/12/21     Page 17 of 20




        GoDaddy asserts that “[p]ublicly available documents make it clear that HostPapa

purchased Canvas Dreams, LLC d/b/a Canvas Host, LLC.” ECF 7 at 11 (citing ECF 2-2, Ex. D).

Exhibit D is a press release issued by HostPapa announcing the “acquisition of Canvas Host.”

That is not the same, however, as HostPapa purchasing the limited liability company, Canvas

Dreams, LLC. Moreover, both HostPapa’s Chief Executive Officer, Mr. Opalchuk, and Canvas

Dreams, LLC’s owner, Mr. Anderson, have stated under oath that HostPapa only purchased

certain assets from Canvas Dreams, including the domain name “canvashost.com” and the

customer list and other digital assets associated with Canvas Host. ECF 6-3 and ECF 6-4.

Mr. Anderson states, under oath, that he did not sell to HostPapa the legal entity Canvas Dreams,

LLC. ECF 6-3. Further, Mr. Opalchuk states, under oath, that HostPapa has no employees or

subsidiaries in the United States. ECF 6-4.5 Thus, GoDaddy has not shown that it has personally

served any agent of HostPapa in the United States.

B. Waiver

        GoDaddy argues that HostPapa has waived all objections to GoDaddy’s subpoena,

including improper service, by failing timely to object. Rule 45(d)(2)(B) provides, in relevant

part:

               A person commanded to produce documents or tangible things or
               to permit inspection may serve on the party or attorney designated
               in the subpoena a written objection to inspecting, copying, testing,
               or sampling any or all of the materials or to inspecting the
               premises--or to producing electronically stored information in the
               form or forms requested. The objection must be served before the

        5
         Mr. Opalchuk’s declaration, in conjunction with Mr. Whitling’s declaration (ECF 6-2),
also shows that Mr. Whitling in Texas is not an agent of HostPapa, notwithstanding anything that
Mr. Whitling has said on his personal social media pages. GoDaddy has not provided any
evidence showing that HostPapa ever described Mr. Whitling as an officer, employee, or agent
of HostPapa. See generally Eads v. Borman, 351 Or. 729, 735-36 (2012) (“[A]n agent’s actions,
standing alone and without some action by the principal, will not give rise to apparent
authority.”).



PAGE 17 – OPINION AND ORDER
        Case 3:21-mc-00222-SI         Document 11       Filed 04/12/21     Page 18 of 20




               earlier of the time specified for compliance or 14 days after the
               subpoena is served.

Fed. R. Civ. P. 45(d)(2)(B) (emphasis added); see generally McCoy v. Sw. Airlines Co., 211

F.R.D. 381, 385 (C.D. Cal. 2002) (noting that “a nonparty’s failure to timely make objections to

a Rule 45 subpoena duces tecum generally requires the court to find that any objection, including

attorney-client privilege, has been waived”).6

        GoDaddy’s subpoena was delivered to Mr. Anderson and Mr. Whitling on November 18,

2020, with a return date of December 2, 2020. ECF 2 at 3, ¶ 6 and ¶ 10. Fourteen days after

November 18 is December 2. On December 1, 2020, HostPapa’s General Counsel Mr. Woolford

sent an email to outside counsel for GoDaddy objecting to the subpoena and stating, in relevant

part:

               I am HostPapa, Inc.’s General Counsel and, in that capacity, am in
               receipt of a subpoena directed to HostPapa by GoDaddy.com,
               LLC. HostPapa objects to each of the requests in the subpoena on
               the grounds of relevance, proportionality and undue burden. . . .

               HostPapa also objects to the subpoena as invalidly served.
               HostPapa is a Canadian corporation with its primary place of
               business in Canada. Accordingly, GoDaddy is required to comply
               with international and Canadian protocols for service of process.

ECF 2-2 at 30 (Ex. I); see also ECF 2 at 4, ¶ 11.

        GoDaddy’s outside counsel and Mr. Woolford continued having discussions regarding

the subpoena, including whether an accommodation could be reached. According to GoDaddy,

GoDaddy’s outside counsel and Mr. Woolford discussed the matter on January 29, 2021, and



        6
          The Court need not decide whether a subpoena recipient who has not been validly
served still must object within the time specified for compliance or 14 days from the purported
service, whichever is earlier, to avoid waiving an objection of improper service. Here, HostPapa
timely asserted its objections, both before the time specified for compliance and within 14 days
after the purported service.



PAGE 18 – OPINION AND ORDER
        Case 3:21-mc-00222-SI          Document 11     Filed 04/12/21     Page 19 of 20




Mr. Woolford “indicated that HostPapa was inclined to comply with the subpoena, but was still

considering the objections HostPapa has previously asserted.” ECF 2 at 5, ¶15. GoDaddy

continues: “These meet and confer efforts continued over the next two weeks.” Id. at ¶ 16.

Finally, on February 12, 2021, “Mr. Woolford indicated that HostPapa’s ‘position is still that

HostPapa has not been validly served.’” Id. at ¶ 17. According to GoDaddy’s outside counsel, “I

responded to Mr. Woolford to note that we respectfully disagreed with his position on service,

and that we would move to compel given that the parties had reached an impasse.” Id.

       GoDaddy filed its motion to compel on February 25, 2021. ECF 1. GoDaddy’s argument

that HostPapa has waived all objections to GoDaddy’s subpoena, including improper service, by

failing timely to object is without merit.

C. Consent

       In its reply brief, GoDaddy argues for the first time that “HostPapa’s own Civil Subpoena

Policy supports the conclusion that HostPapa waived any objection to personal jurisdiction.”

ECF 7 at 14. With its reply, GoDaddy filed a document that purports to be from HostPapa’s

website and is titled “Civil Subpoena Policy.” That document states, in relevant part:

               1.      Disclosure of Customer Information: HostPapa’s Privacy
               Policy forbids the disclosure of customer account and personal
               information except in limited circumstances, including:

                       (a)     with express permission from the customer;

                       (b)     when required or permitted by law; and

                      (c)    to comply with legal process properly served on
               HostPapa or one of its affiliates by court order and/or law
               enforcement.

               2.      Request Notice: If you seek the identity or information
               related to a HostPapa customer in connection with a civil legal




PAGE 19 – OPINION AND ORDER
            Case 3:21-mc-00222-SI      Document 11      Filed 04/12/21        Page 20 of 20




                 matter, you must fax, mail, or serve HostPapa with a valid
                 subpoena or court order. . . .

ECF 8-1 at 2 (Ex. M).

        It is unclear whether this policy applies only for subpoenas issued in Canada or is

otherwise limited to certain types of customer information. Further, it is unclear whether this

policy only applies to requests for information about “customers” of HostPapa and whether

SiteLock is a “business partner” of HostPapa, rather than a customer.

        Because GoDaddy asserted this argument for the first time in its reply brief, HostPapa did

not have an opportunity to address it in HostPapa’s response to GoDaddy’s motion. Because

GoDaddy’s raises this new argument for the first time in its reply brief, the Court declines to

consider it. See Graves v. Arpaio, 623 F.3d 1043, 1048 (9th Cir. 2010) (noting that “arguments

raised for the first time in a reply brief are waived”); Zamani v. Carnes, 491 F.3d 990, 997 (9th

Cir. 2007) (“The district court need not consider arguments raised for the first time in a reply

brief.”).

                                          CONCLUSION

        For the reasons stated in this Opinion and Order, the Court DENIES Defendant

GoDaddy.com, LLC’s Motion to Compel Response to Rule 45 Subpoena Directed to HostPapa,

Inc. (ECF 1).

        IT IS SO ORDERED.

        DATED this 12th day of April, 2021.

                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge




PAGE 20 – OPINION AND ORDER
